Citation Nr: 1332966	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-440 05A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and LH




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1965 to January 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In August 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The question of whether service connection is warranted for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed March 2009 Board decision denied entitlement to service connection for PTSD.  

2. Evidence received since the final March 2009 Board decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.




CONCLUSIONS OF LAW

1. The March 2009 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008) [2012].

2. Evidence submitted to reopen the claims of entitlement to service connection for PTSD is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he suffers PTSD as a result of stressors in service including  (i) while in Cuba in October 1966, being shot at by snipers, subject to mortar fire, witnessing a fellow soldier step on a land mine and get his legs blown off, and helping with first aid and hearing the cries of wounded soldiers, (ii) during the San Domingo crisis of 1965, being shot at and helping with first aid for wounded soldiers, (iii) while in Guantanamo Bay Cuba from June to November 1966, falling two stories after a ladder broke in 1966, and enduring gunfire from escaping refugees. 

The March 2009 Board decision noted that that the Dominican Republic crisis occurred in April and May 1965 and that the Veteran's service personnel records indicate that the Veteran was at Paris Island for recruit training from March to May 1965.  In addition, the Board acknowledged that the Veteran's service personnel records showed that he was in Cuba from mid-October to December 1, 1966, but that his primary duties at the time included those of a Motor Vehicle Operator and Messman.  Finding no competent evidence to corroborate the Veteran's stressors, the Board denied the claim.  

The Veteran did not appeal the March 2009 Board decision.  Thus, the decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008) [2012].
 
Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board acknowledges the change in regulations pertinent to service connection claims for PTSD.  Effective July 13, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  A showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C.A. 
§ 7104(b) does not preclude consideration of the claim even though based on facts in a previously and finally denied claim.  Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  When a provision of law or regulation creates a new basis of entitlement to benefits, the applicant's claim subsequent to the previously denied claim, asserting rights which did not exist at the time of the prior claim, is necessarily a different claim.  Id. at 372.  

However, changing an evidentiary standard for establishing an element of a claim does not effect a substantive change in the law; that is, it does not create a new cause of action, since no new basis of entitlement is created.  Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998).  Thus, liberalization of the evidentiary standard for substantiating the occurrence of an in-service stressor does not constitute a new basis of entitlement such that the Veteran's claim of entitlement to service connection must be reconsidered as an original claim, rather than a claim to reopen.  75 Fed. Reg. 39843, 39851 (July 13, 2010).  Therefore, the Board must determine whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for PTSD.  

Since the March 2009 Board decision, the Veteran has submitted additional personal statements and arguments, including testimony at an August 2011 Board hearing, and VA treatment records.  Additionally, there is a January 2010 letter from the Veteran's VA psychiatrist that states that the Veteran has PTSD symptoms as a result of experiences in the Dominican Republic and Cuba.  Further, at his August 2011 hearing, the Veteran testified to these same stressors.  A July 2011 letter from LN, a Registered Nurse, suggests that the Veteran's service-connected conversion reaction is in actuality PTSD that was misdiagnosed.  An internet article supporting that contention has been provided.  The Veteran has also, through his agent, provided argument that his fall from the ladder caused a traumatic brain injury (TBI) resulted in memory problems and confusion.  In support of this argument, he has provided medical literature that discusses the effects of TBI on cognition, memory, and behavior, which includes causing psychiatric symptoms such as depression and anxiety.  

A review of the Veteran's service personnel records show him at Paris Island from March to May 1965 and then at Camp Lejeune from May 1965 to November 1965.  He then departed the North Carolina for Puerto Rico, where he reportedly disembarked in December 1965.  He embarked in Puerto Rico in February 1965 and returned to North Carolina in March 1966.  The Veteran was then stationed at Camp Lejeune from March 1966 to October 1966 when he left for Guantanamo Bay, Cuba, where he served until December 1966.  At that time he was transferred to the US Naval Hospital in Philadelphia and then granted an administrative separation in January 1967.  The Veteran's duty station is noted on multiple dates during each referenced time frame.  Thus, despite the agent's argument at the August 2011 hearing that service personnel records show that the Veteran was in the Dominican Republic, they do not.  At this time, no other evidence has been submitted to support the occurrence of this stressor.
    
Moreover, while the Veteran did serve in Cuba, he has offered no new evidence that supports his contentions that he experienced his claimed stressors of being shot at by snipers, subject to mortar fire, witnessing a fellow soldier step on a land mine and get his legs blown off, helping with first aid and hearing the cries of wounded soldiers, and enduring gunfire from escaping refugees. 

Service treatment records reflect treatment for injury to the right ankle in May 1966, and his hospitalization records from January 1967 show that in November 1966, he suffered a fall from a ladder causing injury to his left hand and forearm.  There is no mention of injury to his head.  Nevertheless, the Veteran is competent to speak to such an injury occurring at that time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the medical literature submitted is competent evidence of a possible relationship between the Veteran's PTSD and the purported injury.  Further, as this evidence is also considered credible for the purposes of reopening the claim, the Board concludes that the Veteran's assertion that he suffered a head injury is additional evidence that his fall from the ladder occurred and together with the medical literature regarding TBI and behavior constitutes new and material evidence.  Specifically, they relate to an unestablished fact necessary to grant the claim, and raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the claim to reopen is granted.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened, and, to that extent, the appeal is granted.


REMAND

The Board's review of the record in contemplation of the merits of the claim for service connection indicates that a remand is required.  Specifically, the Veteran has not been afforded a VA examination with respect to this claim.  As noted, the Veteran has offered multiple theories of entitlement to service connection for PTSD, including that it was caused by in-service stressors, a TBI, and is simply the more accurate diagnosis for his already service-connected conversion reaction.  Thus, a VA examination performed by a VA psychiatrist or psychologist is required to assess the existence and etiology of the Veteran's PTSD.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the record shows that the Veteran receives mental health treatment within the Salem VA Medical Center (VAMC).  The most recent treatment note is dated in March 2009.  Therefore, all VA treatment records for the Veteran from the Salem VAMC and dated from October 2009 to the present should be associated with the claims file.  38 C.F.R. § 3.159 (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).
 


Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records dated from October 2009 to the present from the Salem VAMC and any associated outpatient clinics.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or doctoral-level psychologist.  Request that the examiner review the claims file including the service treatment records, all pertinent medical records, the January 2010 letter from Dr. AK, the July 2011 letter from LN, and this remand and note review of the claims file in the examination report.  The examiner should also be provided with the current PTSD regulations found at 38 C.F.R. § 3.304(f).  Once examination of the Veteran and the review of the record and regulations have been accomplished, the examiner should respond to the following: 

a. Identify all acquired psychiatric disorders appropriate to the Veteran's symptoms under the criteria listed in the DSM-IV. 

b. If PTSD is diagnosed, the examiner MUST identify the stressor(s) supporting the diagnosis of PTSD.  In identifying any claimed stressor(s) the examiner should independently review the entire record, to include the Veteran's statements regarding his claimed stressors.  After consideration of these stressors, the examiner should explain whether they satisfy the criteria to support a diagnosis of PTSD, to include whether they constitute a stressor as described in 38 C.F.R. § 3.304(f).  

c. Is PTSD or any diagnosed acquired psychiatric disorder, other than conversion reaction, at least as likely as not (50 percent probability or more) a result of behavioral changes due to a TBI? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered is required.  

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his agent, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


